DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 27 May 2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “controller”, recited in claim 1; and “encoder or “Hall IC”, recited in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, there is recited no structure for measuring pressure, current or voltage. Thus, it is unclear how changes in pressure, current or voltage are used in the adjustment of motor driving speeds.
	In claim 2, it is unclear how the driving speed is variably adjusted. There is recited no structure to perform the claimed function.
	In claim 3, it is unclear how the driving speed of the motor is adjusted automatically or manually. There is recited no structure to perform an automatic or manual adjustment of the motor speed.
	In claim 5, there is recited no structure to measure a pressure applied to the roller part.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertocchi.
	There is disclosed in Bertocchi a juicer comprising: a motor housing for support of drive motor 9, 19; a roller part 5, 7 which is detachably coupled to the motor and motor housing to extend forward therefrom and to be rotatably driven; and a controller (20, 30) configured to adjust a driving speed of the motor based upon the type of material to be juiced.
	In regards to the speed adjustment by change of pressure, current or voltage, it should be noted that the current or voltage change of the motor is the way a motor speed is varied.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertocchi in view of Sugaya et al.
	Sugaya discloses that it is known in the art to make use of a detection means 87, 110 to measure the current of a motor and adjust the speed of a rotary screw or roller member as a result of the measured current.
	It would have been obvious to one skilled in the art to provide the apparatus of Bertocchi with the current detection means disclosed in Sugaya, in order to provide a baseline figure associated with a food material type to be juiced. Thus, allowing automatic adjustment of the motor speed when a particular current value is measured.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertocchi in view of Pettersson et al.
	Pettersson discloses that it is known in the art to make use of a detection means 14 to measure the pressure applied to a roller part during use and adjust the speed of the roller part as a result of the measured pressure.
It would have been obvious to one skilled in the art to provide the apparatus of Bertocchi with the pressure detection means disclosed in Pettersson, in order to provide a baseline figure associated with a food material type to be juiced. Thus, allowing automatic adjustment of the motor speed when a particular pressure value is measured.
Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘906 in view of Bertocchi.
There is disclosed in Lee a juicer comprising: a motor housing 110; a drive part comprising a motor 150 which is provided inside the motor housing; a roller housing 200 detachably coupled to the motor housing to extend forward therefrom; a roller part 250, 260 rotatably driven by the drive part motor and extending forwardly within the roller housing, the roller part including first and second gear rollers 251, 255, 261, 265 connected to a rotary shaft of the drive part motor; a sensor operating part 410 associated with the drive part; and a sensor part 430 associated with the roller part housing.
Bertocchi, as discussed above, discloses that it is known in the art to make use of and a controller (20, 30) configured to adjust a driving speed of a drive motor and roller arrangement, based upon the type of material to be juiced.
	In regards to the speed adjustment by change of pressure, current or voltage, it should be noted that the current or voltage change of the motor is the way a motor speed is varied.
It would have been obvious to one skilled in the art to provide the apparatus of Lee with the controller arrangement disclosed in Bertocchi, in order to control the motor speed and reduce wear and tear of the motor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior references to Cui et al., Mandeau et al. and Siu et al. are cited for their disclosure of the state of the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761